DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 2-10 are on a single page, which is crowded.  It is suggested to space out the figures on multiple pages (2-4 pages), and enlarge them for better presentation.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 49 objected to because of the following informalities:  Claim 49 has a typo and should be written as below:
49. The fluid flow conducting apparatus as claimed in claim 44; wherein: 
the sealed interface effector is defined by a plug that is disposed within [[a]] the communication passage extending through the housing from a flow communicator, disposed on an external surface of the housing, to the housing passage.
.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-49, 51-56, and 58-59 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140020898 A1 to Holderman.

Regarding claim 44: Holderman discloses 
44. A fluid flow conducting apparatus comprising: 
a housing (at least 102 of Figure 2a, 2b); 
a flow communicator 100 disposed on an external surface of the housing; 
a housing passage 102a configured for conducting fluid through the housing; 
a communication passage 108 extending through the housing from the flow communicator 100 to the housing passage 102a; and 
a flow controller 110 for controlling flow communication, via the flow communicator, between the housing passage 102a and an environment external to the housing, and including a sealed interface-effector (plug 110) disposed within the communication passage 108; wherein: 
the flow controller 110 is disposed in a first configuration, and adapted for disposition in a second configuration in response to disposition of the sealed interface-effector in communication with a degradation-promoting agent such that degradation of the sealed interface effector is effected; 
in the first configuration, the sealed interface effector defines a sealed interface between the housing passage and the environment external to the housing; and in the second configuration, the sealed interface is defeated. ([0030-0032], claim 1)
Regarding claim 45: Holderman discloses
45. The fluid flow conducting apparatus as claimed in claim 44; wherein: 
the disposition of the sealed interface-effector in communication with a degradation-promoting agent includes disposition of the sealed interface-effector in communication with a degradation-promoting agent emplaced within the housing passage. [0043]
Regarding claim 46: Holderman discloses 
46. The fluid flow conducting apparatus as claimed in claim 44; wherein: 
the defeating of the sealed interface is with effect that flow communication is effected between the housing passage 102a and the environment external to the housing. (Figure 2b)
Regarding claim 47: Holderman discloses 
47. The fluid flow conducting apparatus as claimed in claim 44; wherein: 
the sealed interface-effector includes degradable material. [0030]
Regarding claim 48: Holderman discloses
48. The fluid flow conducting apparatus as claimed in claim 47; wherein: 
the degradable material includes a dissolvable metal. [0031]
Regarding claim 49: Holderman discloses
49. The fluid flow conducting apparatus as claimed in claim 44; wherein: 
the sealed interface effector is defined by a plug 110 that is disposed within the communication passage 108 extending through the housing 102 from a flow communicator 100, disposed on an external surface of the housing, to the housing passage 102a.

Regarding claim 51: Holderman discloses
51. A fluid flow conducting apparatus comprising: 
a housing (at least 102 of Figure 2a, 2b); 
a housing passage 102a configured for conducting fluid through the housing; and 
a flow controller 100 for controlling flow communication between the housing passage 102a and an environment external to the housing (figures a2,2b); wherein: 
the flow controller 100 includes a sealed interface-effector 110; 
the flow controller 100 is disposed in a first configuration, and adapted for disposition in a second configuration in response to disposition of the sealed interface-effector 110 in communication with a degradation-promoting agent such that degradation of the sealed interface effector is effected; ([0030-0032], claim 1)
in the first configuration, the sealed interface effector is threadably coupled to the housing [0028] and defines a sealed interface between the housing passage and the environment external to the housing; and 
in the second configuration, the sealed interface is defeated.  ([0030-0032], claim 1).
Regarding claim 52: Holderman discloses
52. The fluid flow conducting apparatus as claimed in claim 51; wherein: 
the defeating of the sealed interface is with effect that flow communication is effected between the housing passage 102a and the environment external to the housing. (Figure 2b)
Regarding claim 53: Holderman discloses
53. The fluid flow conducting apparatus as claimed in claim 51; wherein: 
the disposition of the sealed interface-effector in communication with a degradation-promoting agent includes disposition of the sealed interface-effector in communication with a degradation-promoting agent emplaced within the housing passage. [0043].
Regarding claim 54: Holderman discloses
54. The fluid flow conducting apparatus as claimed in claim 51; wherein: 
the sealed interface-effector includes degradable material. [0030].
Regarding claim 55: Holderman discloses
55. The fluid flow conducting apparatus as claimed in claim 54; wherein: 
the degradable material includes dissolvable metal. [0031]
Regarding claim 56: Holderman discloses
56. The fluid flow conducting apparatus as claimed in 51; wherein: 
the sealed interface effector includes a plug 110.
	Regarding claim 58: Holderman discloses
58. A fluid flow conducting apparatus comprising: 
a housing 102; 
a housing passage 102a configured for conducting fluid through the housing; and 
a flow controller 200 for controlling flow communication between the housing passage 102a and an environment external to the housing (At least figures 3a, 3b), and including a sealed interface-effector 214 and a one-way valve (224); 
wherein: 
the flow controller 200 is disposed in a first configuration, and adapted for disposition in a second configuration in response to disposition of the sealed interface-effector 214 in communication with a degradation-promoting agent such that degradation of the sealed interface effector is effected; ([0049], [0054])
in the first configuration, the sealed interface effector defines a sealed interface between the housing passage and the environment external to the housing (Figure 3a); and 
in the second configuration: (i) the sealed interface is defeated (Figure 3b), (ii) fluid flow is conductible from the housing passage to the environment external to the housing (via 222), and (iii) the one-way valve 224 is effective for preventing fluid flow from the environment external to the housing to the housing passage. [0048]
	Regarding claim 59: Holderman discloses
59. The fluid flow conducting apparatus as claimed in claim 58; wherein: 
the disposition of the sealed interface-effector in communication with a degradation-promoting agent includes disposition of the sealed interface-effector in communication with a degradation-promoting agent emplaced within the housing passage. [0043].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50, 57 and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140020898 A1 to Holderman.
Regarding claim 50:  Holderman discloses the claimed invention except wherein: 
the communication passage has a maximum cross-sectional area of less than four (4) square inches.
 It would have been an obvious matter of design choice to make the communication passage have a maximum cross-sectional area of less than four (4) square inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 57:  Holderman discloses the plug has a yield strength [0029-30] however fails to disclose wherein it is of at least 20,000 psi.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the plug with a yield strength of at least 20,000 psi, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 60: Holderman discloses the claimed invention in the embodiment of figure 3a,3b except the sealed interface-effector 214 and the one-way valve (224) are co-operatively disposed such that the sealed interface-effector 214 is disposed between the housing passage 102a and the one-way valve 224.
	Holderman is an alternative embodiment (figure 2a,2b) teaches placing a degradable plug in port 108 in housing 102.
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the embodiment of Figure 3a,3b to place a degradable plug in port 208, in view of Holderman’s other embodiment, so as to selectively restrict fluid flow from the passage 102a to the wellbore until desired. [0028].
The result of adding another degradable plug in 208 would be that the sealed interface-effector (plug in port 208) is disposed between the housing passage 102a and the one-way valve 224.
Regarding claim 61: Holderman discloses
61. The fluid flow conducting apparatus as claimed in claim 60; wherein: 
the sealed interface-effector includes a plug 214, and the plug includes degradable material. [0030]
Regarding claim 62: Holderman discloses
62. The fluid flow conducting apparatus as claimed in claim 61; wherein: 
the degradable material includes a dissolvable metal. [0031]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8851190 B1 to Lopez discloses a check valve integrated into an inflow control device.
US 20090101330 A1 discloses a dissolvable plug for a wellbore tubular.
US 20120305243 A1 teaches a dissolvable inflow control device.
US 20180328139 A1 teaches a temporary wellbore barrier for an inflow control device.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674